department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date vil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final file the returns in accordance with their because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations initiator se t eo ra t reviewer se t eo ra t department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil legend l o l i contact person identification_number contact number fax number employer_identification_number o i d i m i ate o ate o dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were originally incorporated on date as a for-profit corporation on august you filed a certificate of conversion under which you converted to a nonprofit corporation under the laws of the state of a your amended and restated articles of incorporation state that your primary purpose is to be a non-profit captive_insurance_company under state statute further they state that you are organized and shall be operated exclusively for charitable purposes by supporting benefiting or carrying out some or all of the purposes of not-for-profit community healthcare clinics in the state of b your articles authorize you to provide or enter into arrangements for the provision of insurance of various liability risks of the clinics and to act as a nonprofit captive_insurance_company in such classes of insurance under applicable law as are approved by the insurance commissioner of the state of a part iv of the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code asks for a narrative description of your activities your response to part iv directs us to see the business plan that accompanies your application the business plan entitled plan of operations the plan’ and dated date which date precedes your conversion to a nonprofit corporation states that you are being form ed in the state of a as a cla sec_3 association captive_insurance_company according to the plan your primary objective is to provide a quality affordable and stable option to the workers’ compensation crisis that exists in the state of b to community clinics which clinics are non- profit community clinics composed of both rural and urban locations providing medical dental and mental health services to lower income individuals in the state of b the plan states that you will be an association captive sponsored by c which was formed by community clinics working in coordination with a management company located in state of a c has applied to the internal_revenue_service for recognition of exemption as an organization described in sec_501 of the code c in coordination with the management company formed subsidiary d solely as a holding_company for your stock d is your sole member d has also applied to the service for recognition of exemption as an organization described in sec_501 you share a common board_of directors with c and d one of your executive directors is the managing director of the management company that assisted in your formation and provides you with bookkeeping services the community clinics that are member-owners of c can obtain workers’ compensation and employer liability coverage through e a for-profit company that provides insurance and reinsurance to captive insurance_companies e in turn has entered into a reinsurance arrangement with you you will assume premiums and risk on the policies of those member- owners from e up to a specified limit your revenues consist of premiums and investment_income you state that you are not applying for exemption as a cooperative hospital_service_organization under sec_501 of the code and that you do not claim to qualify as one you also state that your activities now are the same as they were before you converted from a profit corporation to a non-profit corporation and that you have always been in the business of providing reinsurance coverage up to a specified limit for member-owners of c law sec_501 of the internal_revenue_code the code provides for the exemption from federal income_taxation of organizations described in sec_501 sec_501 of the code describes organizations which are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that an organization described in sec_501 or shall be exempt from tax under sec_501 only if no substantial part of its activities consists of providing commercial-type_insurance sec_501 of the code provides that for purposes of sec_501 the term commercial-type_insurance shall not include insurance provided as substantially below cost to a class of charitable recipients sec_1_501_a_-1 of the income_tax regulations the regulations defines the term private shareholder or individual’ in sec_501 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of incorporation a b limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests organizations exempt from tax under sec_501 of the code by assisting them to manage more effectively their endowment or investment funds the organization receives capital from the participating exempt_organizations which capital is then placed in one or more common funds in the custody of various banks membership in the organization is restricted to colleges revrul_71_529 1971_2_cb_234 concerns an organization formed to aid and universities exempt under sec_501 its board_of directors is composed of representatives of the member organizations most of the operating_expenses of the organization including the costs of the services of the investment counselors and the custodian banks are paid for by grants from independent charitable organizations the member organizations pay only a nominal fee for the services performed these fees represent less than fifteen percent of the total costs of operation the ruling states that by providing the services described above to its members the organization is performing an essential function for charitable organizations by performing this function for the organizations for a charge that is substantially below cost the organization is performing a charitable activity within the meaning of sec_501 of the code in 326_us_279 the supreme court said that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 32_fedclaims_277 the court of federal claims considered whether a group self-insurance risk_pool with membership consisting of unrelated nonprofit_corporations qualified as a tax-exempt_organization the organization was formed to provide reasonably priced liability coverage to its members at stable prices not available from commercial insurers noting that the sale of insurance is an inherently commercial activity ordinarily carried on by commercial for-profit companies the court found the plaintiff's activities to be commercial in nature because plaintiff was engaged in the actual underwriting of insurance policies and contracts with other firms to secure reinsurance for claims in excess of a certain amount the court found that plaintiff's activities possessed many of the attributes of a mutual_insurance_company such as accumulated_profits that inure to the benefit of members further noting that competition with commercial firms is strong evidence of the predominance of a nonexempt commercial purpose the court said that by providing insurance coverage and charging premiums the plaintiff placed itself in competition with other commercial insurance firms exempt_organizations is not an activity that would normally be performed by the member organizations accordingly the court held that the plaintiff had failed the operational_test under sec_501 because of the existence of a substantial nonexempt commercial purpose the court then said that even assuming that plaintiff qualified as an organization described in sec_501 of the code plaintiff serving as a group self-insurance risk_pool must demonstrate that sec_501 of the code does not preclude its exempt status finally the court said that providing insurance to unrelated in 103_tc_140 aff'd 71_f3d_808 11th cir the tax_court disagreed with the petitioner’s argument that the insurance in question was not commercial-type_insurance the court citing its opinion in 102_tc_745 said that we understand that congress intended for sec_501 to apply to those organizations providing any ‘type of insurance that can be purchased in the commercial market’ there is no dispute that hospital professional liability and workers’ compensation insurance are normally offered by commercial insurance accordingly we conclude that petitioners are providing commercial-type_insurance within the meaning of sec_501 rationale to qualify as an organization described in sec_501 of the code that is exempt from federal income_taxation under sec_501 an organization must demonstrate that it is organized and operated exclusively for certain specified exempt purposes and no part of its net_earnings inures to the benefit of a private_shareholder_or_individual provided in sec_501 an organization described in sec_501 shail be exempt from tax only if no substantial part of its activities consists of providing commercial-type_insurance further as sec_1_501_c_3_-1 of the regulations explains that you cannot be exempt under sec_501 of the code if you do not meet the organizational_test under sec_1_501_c_3_-1 or the operational_test under sec_1_501_c_3_-1 organizational_test sec_1_501_c_3_-1 of the regulations explains that you would not meet the organizational_test if your articles empower you to engage as a substantial part of your activities in activities which in themselves are not in furtherance of one or more of the exempt purposes set forth in sec_501 you are organized for the primary purpose of being a non-profit captive_insurance_company your amended and restated articles of incorporation authorize you to provide or enter into arrangements for the provision of insurance of various liability risks of the clinics act as a nonprofit captive_insurance_company in such classes of insurance under applicable law and as are approved by the insurance commissioner of the state of m general nonprofit corporation and applicable captive insurance laws of the state of m and to transact any other lawful business for which nonprofit_corporations may be incorporated under the m nonprofit_corporations act todo and transact any and every other kind of business which is permitted under the as explained below under the heading operational_test the provision of insurance and operation as an insurance_company without more are commercial activities that are not in furtherance of any exempt_purpose described in sec_501 since you are organized for the primary purpose of being a captive_insurance_company and to that end your articles of incorporation empower you to engage in insurance_business we find that you do not meet the organizational_test under sec_1_501_c_3_-1 of the regulations the fact that your articles further provide that you are organized and shall be operated exclusively for charitable purposes does not change the fact that your articles empower you to conduct a business that is not in furtherance of any exempt_purpose operational_test sec_1_501_c_3_-1 of the regulations explains that you would be regarded as operated exclusively for one more exempt purposes only if you engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of the truly exempt purposes see better business bureau of washington d c inc v united_states above we find that you do not meet the operational_test under sec_1_501_c_3_-1 of the regulations for many of the same reasons that the plaintiff organization in nonprofits’ insurance alliance of cal v united_states above did not meet that test like the plaintiff organization in that case you were formed to provide or enter into arrangements for the provision of insurance and act as a captive_insurance_company for a membership consisting of numerous unrelated entities the community clinics like those of the plaintiff organization your activities possess many of the attributes of a mutual_insurance_company you provide your members workers’ compensation and employer liability coverage either directly or by reinsuring a portion of the risk under policies issued by a for-profit insurance_company in providing insurance coverage for your members you are engaged primarily in an inherently commercial activity ordinarily carried on by commercial for-profit insurance_companies in conducting the same activities you conducted as a for-profit organization and by deriving your revenues primarily from insurance premiums you are undoubtedly in competition with commercial insurers in addition you would not meet the operational_test under sec_1_501_c_3_-1 of the regulations if you allowed your net_earnings to inure to the benefit of persons having a personal and private interest in your activities one of your executive directors is also the manager director of a management company that provides bookkeeping services to you and the related subsidiaries you have not provided sufficient details of this arrangement to enable us to assess whether it offends sec_1_501_c_3_-1 or otherwise indicates that you are organized or operated for the benefit of private shareholders or individuals within the meaning of sec_1_501_c_3_-1 sec_501 aside from the issue of whether you are described in sec_501 of the code you would be precluded from exemption from federal taxation under sec_501 by operation of sec_501 sec_501 says that an organization described in sec_501 is not entitled to exempt status under sec_501 if a substantial part of its activities consists of providing commercial-type_insurance in florida hospital trust fund v comm’r above the tax_court distinguished between purchasing insurance for a hospital group versus providing insurance for a hospital group with the latter being a non-exempt commercial type activity the court said that in employing the term ‘commercial-type’ insurance we understand that congress intended for sec_501 to apply to those corporations providing any ‘type of insurance that can be purchased in the commercial market’ saying that there is no dispute that hospital professional liability and workers’ compensation insurance are normally offered by commercial insurers the court concluded that petitioners were providing commercial-type_insurance within the meaning of sec_501 similarly we find that the coverage you provide your members - workers’ compensation and employer liability coverage - are types of insurance that can be purchased on the commercial market nevertheless you contend that your activities do not constitute commercial-type_insurance by reason of sec_501 which section carves out an exception to the term commercial-type_insurance for insurance that is provided at substantially below cost to a class of charitable recipients were originally established to provider coverage at a reasonable cost and that depending on market conditions the reasonable price may be substantially lower than the commercial pricing of similar coverage in the open market but the test under sec_501 is not whether your prices are substantially lower than commercial pricing but whether they are substantially below your costs in support of your position you state that you in revrul_71_529 above we said that an organization providing investment management services to related_organization was performing a charitable activity within the meaning of sec_501 where the member organizations paid only a nominal fee for the services performed for then which fee represented less than fifteen percent of the total cost of operations you have presented no evidence that you are providing insurance to your members at anything approximating percent of cost on the contrary you merely state that at times your coverage might be provided at substantially below market_value you make no mention that you will provide coverage at rates that are below your cost since you apparently do not provide insurance and substantially below cost and insofar as your current activities are no different than the activities you undertook as a for-profit entity we find that your primary purpose and a substantial amount of your activities consists of the provision of commercial-type_insurance consequently you are precluded by sec_501 from exemption from tax under sec_501 conclusion you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination action letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t exempt_organizations technical group constitution avenue nw washington dc you may also fax your statement using the fax number shown in the heading of this if you fax your statement please call the person identified in the heading of this letter to letter confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations initiator se t eo ra t reviewer se t eo ra t
